967 F.2d 586
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mary E. Miller HALL, Plaintiff-Appellant,v.Charlie F. HALL, Defendant-Appellee.
No. 91-15392.
United States Court of Appeals, Ninth Circuit.
Submitted May 26, 1992.*Decided June 2, 1992.

Before FARRIS, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Mary E. Miller Hall ("Miller) appeals pro se the district court's dismissal of her diversity action against Charlie F. Hall.   The district court abstained from adjudicating the merits of Miller's action and dismissed the case because Miller's claims were closely related to issues affecting domestic relations.   Miller contends that her claims are not related to her marital relationship with Hall, but rather are based in tort and contract law.   We have jurisdiction under 28 U.S.C. § 1291 and reverse and remand.


3
"The domestic relations exception [to diversity jurisdiction] requires district courts to decline cases involving pure determinations of domestic status:  marriage, divorce, annulment, and paternity.   It also allows courts to abstain from cases where status determinations are involved tangentially."   Steel v. United States, 813 F.2d 1545, 1552 (9th Cir.1987) (emphasis in original) (citation omitted).   Abstention is proper in limited circumstances, for example, when the exercise of federal jurisdiction would interfere with any pending state domestic relations proceedings or alter state court judgments.   See McIntyre v. McIntyre, 771 F.2d 1316, 1319 (9th Cir.1985).   We review the district court's decision to abstain for an abuse of discretion.   Id.


4
In addition to typical domestic relations claims, Miller's amended complaint set forth claims alleging fraud, misrepresentation and intentional torts, for which she sought monetary damages.   We reverse and remand without precluding consideration of other possible grounds for dismissal, if any.   We hold only that abstention was error.   See id.


5
REVERSED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3